Case: 18-15307   Date Filed: 08/06/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15307
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:17-cv-00175-CDL

DAVID AARON ROMINE,

                                                       Plaintiff-Appellant,

                                  versus

ATHENS CLARKE COUNTY, GEORGIA, et al.,

                                                      Defendants,

OFFICER CLINT DIEBALL,
SGT. BRANK,
Oconee County Sheriff's Department Bomb Tech,
OCONEE COUNTY SHERIFF'S DEPARTMENT,
LT. D GREGORY,
University of Georgia Police Department Bomb Tech,
UNIVERSITY OF GEORGIA POLICE DEPARTMENT,
OCONEE COUNTY GEORGIA,

                                                      Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________
                             (August 6, 2019)
               Case: 18-15307      Date Filed: 08/06/2019     Page: 2 of 4


Before MARCUS, WILSON and BRANCH, Circuit Judges.

PER CURIAM:

       David Romine, proceeding pro se, appeals the dismissal of his 42 U.S.C. §

1983 action for failure to state a claim upon which relief may be granted. Romine

was arrested without a warrant after local authorities discovered substances they

believed were precursors to explosives in Romine’s apartment. He was held in jail

until a grand jury declined to indict him, after which he filed the present suit claiming

malicious prosecution.      Because Romine did not assert, in his second amended

complaint, that he was unconstitutionally seized in relation to his prosecution, the

district court concluded that he did not allege viable § 1983 malicious prosecution

claims. After thorough review, we affirm.

       We review a district court’s dismissal for failure to state a claim de novo. Am.

United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1056–57 (11th Cir. 2007). The

complaint is viewed in the light most favorable to the plaintiff, and all of the

plaintiff’s well-pleaded facts are accepted as true. Id. at 1057. To survive a motion

to dismiss, a plaintiff’s factual allegations must state a claim to relief that is plausible

on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A plausible claim is one which allows a court

to draw reasonable inferences that the defendant is liable for the claims. Id. Pro se

pleadings are liberally construed and held to less stringent standards than pleadings


                                             2
              Case: 18-15307       Date Filed: 08/06/2019   Page: 3 of 4


drafted by attorneys. Campbell v. Air Jam. Ltd., 760 F.3d 1165, 1168–69 (11th Cir.

2014). However, this leniency does not allow courts to serve as de facto counsel or

to rewrite pro se pleadings. Id.

      Under § 1983, a state actor may not deprive another of their constitutional

rights. 42 U.S.C. § 1983. A § 1983 claim for malicious prosecution requires the

plaintiff to show the elements of the common law tort of malicious prosecution and

an unreasonable seizure in violation of the Fourth Amendment. Kingsland v. City

of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004). The Fourth Amendment violation

must be established via a seizure in relation to the prosecution; a warrantless arrest

cannot support a § 1983 malicious prosecution claim without a subsequent warrant,

indictment, or arraignment. Id. at 1235. This is because, at common law, malicious

prosecution was marked “by wrongful institution of legal process.” Wallace v. Kato,

549 U.S. 384, 389–90 (2007) (emphasis in original). Malicious prosecution requires

proving “the want of probable cause.” Nieves v. Bartlett, 139 S. Ct. 1715, 1726

(2019) (quotation omitted).

      Liberally construing Romine’s brief, he has preserved for appeal the argument

that the district court erred in dismissing his § 1983 malicious prosecution claim

against the three officers. Campbell, 760 F.3d at 1168–69. Nevertheless, the district

court did not err in dismissing the claim because Romine failed to plead the

necessary elements. In order to succeed on a § 1983 malicious prosecution claim,


                                           3
               Case: 18-15307     Date Filed: 08/06/2019    Page: 4 of 4


Romine needed to show, among other things, that he was seized following some

legal process in violation of the Fourth Amendment. See Kingsland, 382 F.3d at

1235. The relevant complaint reveals that an officer arrested Romine without a

warrant, and that he was later released when a grand jury declined to indict him. As

a result, Romine was never subjected to a seizure pursuant to a legal process as

required for a § 1983 malicious prosecution claim. See id. Moreover, Romine’s

claim that the arresting officer relied on other officers’ false statements to arrest him

is irrelevant because it does not change the fact that he was not seized pursuant to a

legal process. Accordingly, we conclude that Romine did not plead the necessary

constitutional or statutory violation for his malicious prosecution claim and the

district court properly dismissed the complaint.

      AFFIRMED.




                                           4